Name: Commission Regulation (EEC) No 1948/89 of 30 June 1989 authorizing certain intervention agencies to put up for sale by tender 200 000 tonnes of common wheat for export in the form of flour
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 187/92 Official Journal of the European Communities 1 . 7 . 89 COMMISSION REGULATION (EEC) No 1948/89 of 30 June 1989 authorizing certain intervention agencies to put up for sale by tender 200 000 tonnes of common wheat for export in the form of flour Whereas the Management Commitee for Cereals has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies of the Member States listed below are hereby authorized to issue an invitation to tender for the sale on the Community market of 200 000 tonnes of common wheat in accordance with Article 4 of Regulation (EEC) No 1836/82, as follows : tonnes 100 000 100 000 Belgium Denmark Germany France Netherlands United Kingdom Luxembourg Ireland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1834/89 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as amended by Regulation (EEC) No 195/89 (4), provides that the sale of cereals held by intervention agencies must be by invita ­ tion to tender ; Whereas Commission Regulation (EEC) No 1836/82 0, as last amended by Regulation (EEC) No 2418/87 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, in the southern regions of the Community, the common wheat harvest is available as from the beginning of the marketing year ; whereas, in the northern regions of the Community, the common wheat harvest is not available before August ; whereas, as a result, millers working for export in the north of Europe do not enjoy the same supply conditions ; whereas, for the sake of fair ­ ness, provision should be made for supplies to the latter in July from intervention stocks at terms competitive with the market prices for the new harvest ; Whereas a conversion rate should be set to determine the quantity of flour to be exported on the basis of the common wheat used ; Whereas, to ensure that the operation is carried out smoothly, it should be stipulated that securities may be released only after completion of customs export formali ­ ties to avoid any disturbance of the market ; Whereas the Member States are to take all additional measures compatible with the provisions in force to ensure that the scheme operates smoothly and that the Commission is kept informed ; Article 2 1 . The invitation to tender shall be open from 1 to 31 July 1989. 2. The common wheat awarded must be processed into flour for human consumption and exported to third coun ­ tries . Tenders shall be valid only if they :  are accompanied by an application for an export licence for common wheat flour having an ash content of 0 to 600 mg per 100 g with an application for advance fixing of the refund set for the relevant quality,  are accompanied by an application for advance fixing of the monetary compensatory amount for common wheat flour of one of the Member States listed in Article 1 ,  are accompanied by evidence that the tenderer has lodged a security of ECU 5 per tonne,  are accompanied by a written undertaking from the tenderer to lodge, at the latest on payment of the goods, a security covering any difference between the price provided for in Article 5 (3) of Regulation (EEC) No 1836/82 and that indicated in the tender. (  ) OJ No L 281 , 1 . 11 . 1975, p . 1 . (J) OJ No L 180, 27. 6. 1989, p . 1 . O OJ No L 139, 24. 5. 1986, p. 36. (&lt;) OJ No L 25, 28 . 1 . 1989, p. 22. O OJ No L 202, 9 . 7. 1982, p. 23 . ( «) OJ No L 223, 11 . 8 . 1987, p. 5. 1 . 7. 89 Official journal of the European Communities No L 187/93  for the quantities for which the tender has not been accepted, or  in all other cases, in accordance with Title V of Commission Regulation (EEC) No 2220/85 (2). 2. The securities referred to in the fourth indent of the second subparagraph of Article 2 (2) shall be released for the corresponding quantities of flour for which evidence of export has been furnished. 3 . The primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be payment of the selling price and export within the time limit laid down for the common wheat flour under the export licence referred to in Article 4. Evidence to be furnished shall be that applicable for the security for the export licence issued following award of the contract. Article 7 The intervention agencies concerned shall take all neces ­ sary steps to ensure compliance with the provisions of this Regulation. They shall provide each other with all necessary information and shall inform the Commission weekly, within the Management Committee for Cereals, of progress of the invitation to tender. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 3 By way of derogation from Article 5 (3) of Regulation (EEC) No 1836/82, the minimum price to be complied with shall be fixed in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75, at a level ensuring equality of supply conditions throughout the Community with respect to the new harvest. Article 4 1 . By way of derogation from Article 21 ( 1 ) of Commission Regulation (EEC) No 3719/88 ('), export licences issued shall, for the determination of their term of validity, be deemed to have been issued on the date of submission of the tender. 2. Export licences issued under the present invitation to tender shall be valid from the date of issue within the meaning of paragraph 1 until the end of the second month thereafter. 3 . Export licences issued under this invitation to tender must bear the following entry in section 18 : ' Invitation to tender issued by Regulation (EEC) No 0000/89  Tender from '. Article 5 For the determination of the quantity of flour to be exported, the quantity of common wheat awarded shall be delivered by a coefficient of 1,37. Article 6 1 . The securities referred to in the third indent of the second subparagraph of Article 2 (2) shall be released : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 331 , 2. 12. 1988, p. 1 . O OJ No L 205, 3 . 8 . 1985, p. 5.